DETAILED ACTION
This Office Action is in response to the amendment filed 19 November 2021. 

Allowable Subject Matter
Claims 15, 16, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
Schmaltz et al. (US Patent 5,449,372) teaches the general concept of treating vasospasm using a temporary stent. Schmatz’372 fails to disclose the entire effective length, which is in contact with the vessel wall exerts an essentially constant radial force. Further, column 14, line 20, to column 15, line 14 teaches minimizing strut density of the stent in order to maximize blood flow through the temporary stent. Therefore, it would not be obvious to modify the stent so it “covers a minimum of 50% of an envelope arranged around the stent structure”, as required by independent claim 15. 
	Grandfield’992, relied upon in the last rejection, teaches modifying the strut dimensions at the distal and proximal portions of a scaffold in order to create a scaffold with a uniform radial force along its length (column 18, lines 43-64). Grandfield’992 also teaches modifying the strut density in the middle of the scaffold at column 39, line 45 but fails to relate this back to creating a scaffold with a uniform force along its length. Modifying the strut density would impact the radial force applied by the scaffold. Therefore, it would not be obvious to modify the scaffold so it “covers a minimum of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        3 March 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771